Summary judgment will only be granted if there is no triable issue of fact (see Sillman v Twentieth Century-Fox Film Corp., 3 NY2d 395, 404; Zuckerman v City of New York, 49 NY2d 557, 562; Alvarez v Prospect Hosp., 68 NY2d 320, 324). Although the plaintiff made out a prima facie case in her motion for summary judgment, the defendant established, in opposition thereto, that there are triable issues of fact as to whether she was negligent in the operation of her vehicle before it skidded off the roadway, and whether she was confronted with an emergency situation when her right rear tire became stuck in a groove in the roadway (see Malatesta v Hopf, 163 AD2d 651, affd 77 NY2d 828). O’Brien, J.P., Krausman, Schmidt and Cozier, JJ., concur.